Citation Nr: 1451105	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-16 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits under 38 U.S.C.A. Chapter 35, Survivors' and Dependents' Educational Assistance (DEA). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty for an unverified period from June 1974 to June 1976.  The appellant is the Veteran's spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


FINDINGS OF FACT

1.  The Veteran has a permanent and total disability rating due to a service-connected disability, with established basic eligibility for DEA benefits under 38 U.S.C.A., Chapter 35, for his dependents, effective from May 17, 1993; the Veteran was notified of his status and the eligibility of his dependents for DEA on August 5, 1993.   

2.  The Veteran and the appellant were married on February [redacted], 1995.  

3.  The appellant filed an initial application for DEA benefits in January 2010; her delimiting date for receiving DEA benefits was February [redacted], 2005; she did not file a claim to extend the delimiting date within one year of February [redacted], 2005. 

4.  The appellant is not shown to have been ordered to active duty service during her period of eligibility for Chapter 35 benefits or to have prevented from initiating or completing a program of education within the eligibility period by personal physical or mental disability. 



CONCLUSION OF LAW

The criteria for receipt of DEA benefits under 38 U.S.C.A. Chapter 35 are not met.  38 U.S.C.A. §§ 3501(a)(1), 3512(b), 5107 (West 2002); 38 C.F.R. §§ 21.1033(c), 21.3046(a),(c), 21.3047(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  In the present case, no VCAA notice was sent to the appellant.  The United States Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002). 

VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  Further, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law.  In letters in November 2010 and March 2012, in addition to the May 2012 statement of the case, the RO provided notification to the appellant of the reason for the denial of her claim and of the criteria for an extension of the delimiting date, namely, medical infeasibility for initiating/pursuing an education program, what evidence needed to substantiate the claim was lacking, and what evidence the appellant needed to submit to VA to satisfy the criteria.  Considering such notifications and what VA has done and would do if the evidence requested from the appellant was received, the Board finds that the statutory and regulatory duties to notify are met.

VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 C.F.R. § 21.1032.  The appellant has been offered the opportunity to testify at a hearing, but she declined a hearing.  She submitted a physician's certification statement, dated in March 1999, but has not identified any additional available evidence for consideration in her appeal, even after being informed by the RO in a March 2012 letter that the medical statement she had submitted was insufficient to grant her claim because it did not indicate specific beginning and ending dates that her back disability kept her from going to school.  As there is no indication of the existence of additional evidence that would contribute to substantiating the claim, no further assistance to the appellant is required to comply with VA's duty to assist.

Legal Criteria and Analysis

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being a spouse of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D); 38 C.F.R. § 21.3021(a)(3)(i).  The appellant's eligibility for DEA benefits under Chapter 35 in this case is derived from her status as a spouse of a permanently and totally disabled Veteran.  Information obtained from the St. Louis, Missouri Records Management Center (RMC) show that the Veteran has a permanent and total disability rating due to a service-connected disability, with established basic eligibility for DEA benefits under 38 U.S.C.A., Chapter 35, for his dependents, effective from May 17, 1993, and that he was notified of his status and the eligibility of his dependents for DEA on August 5, 1993.   

According to documents in the record, the appellant initially applied for DEA benefits in January 2010.  Along with her application, she submitted a Certificate of Marriage, indicating that she and the Veteran were married on February [redacted], 1995.  In a statement dated in January 2010 in support of her claim, the Veteran asserted that over the years the appellant had the "overwhelming burden" of caring for him and their children, and that during that time it was not possible, mentally and physically, for her to take advantage of the DEA benefits.  He stated that they were now taking care of three grandchildren in their home and barely making ends meet.  Given their situation, he stated that the appellant desired to go back to school for an education and training in order to help out the family financially.  

In April 2010, the RO denied her claim, stating that she had 10 years from the beginning date of eligibility on August 5, 1993 in which to use her DEA benefits.  As her application was received after the August 5, 2003 ending date (expiration) of her eligibility, she could not be paid DEA benefits.  In other words, her initial application was received after the delimiting date of August 5, 2003, which was 10 years from the date of notification of the Veteran's rating for permanent and total disability. 

Under VA law regarding the payment of educational assistance benefits under Chapter 35, Title 38, of the United States Code, the beginning date of eligibility for a spouse of a veteran with a permanent and total disability evaluation effective after November 30, 1968, is the effective date of the veteran's total and permanent rating or the date of notification, or any date between the dates as specified by the eligible spouse.  38 U.S.C.A. § 3512(b)(1); 38 C.F.R. § 21.3046(a)(2)(iii). 

Educational assistance shall not exceed 10 years after one of the following last occurs:  (i) the date on which the Secretary first finds the spouse from whom eligibility is derived has a service-connected total disability permanent in nature; (ii) the date on which the Secretary determines the spouse from whom eligibility is derived died of a service-connected disability; or (iii) the date on which the Secretary notified the service member from whom eligibility is derived that the member has a total disability permanent in nature incurred or aggravated in the line of duty in active military service.  38 U.S.C.A. § 3512(b)(1)(B)(i)-(iii). 

In Ozer v. Principi, 14 Vet. App. 257 (2001), the Court found that the VA regulation limiting the period of a spouse's eligibility for educational assistance to 10 years (i.e., 38 C.F.R. § 21.3046(c)(1)) was invalid because the 10-year limitation period was not contained or authorized by a previous version of 38 U.S.C.A. § 3512(b)(1).  Thus, the Court declared that the regulatory fixed 10-year term for Chapter 35 education benefits was unlawful, and the decision had the effect of ending delimiting dates, provided that there was still Chapter 35 entitlement remaining or if Chapter 35 eligibility was just established on that basis.  However, pursuant to Pub. Law 107-103, Congress subsequently invalidated Ozer and reinstated a 10-year delimiting period in which spouses may, upon first becoming eligible, use Chapter 35 spouse benefits.  The amendments contained in this law are only applicable to any determination of the eligibility of a spouse made on or after December 27, 2001, although this new law included a special "saving" provision for those spouses granted Chapter 35 benefits pursuant to the unrestricted delimiting period provided under Ozer.  See Pub. L. 107-103, § 108(c)(4), 115 Stat. 985 (2001).  VA later promulgated regulations to implement the statutory "saving" provision.  

As the current regulations provide, if VA made a determination of eligibility for a spouse before December 27, 2001, the eligibility period has no ending date unless the spouse changes his or her program of education; and if VA made a determination of eligibility for a spouse on or after December 27, 2001, the eligibility period cannot exceed 10 years, unless the period is extended pursuant to 38 C.F.R. § 21.3046(c)(3) or 38 C.F.R. § 21.3047.  38 C.F.R. § 21.3046(c)(i)-(ii). 

Ordinarily, in this case the appellant's period of eligibility would have begun on August 5, 1993, with notification of the Veteran's total and permanent disability rating and the eligibility of dependents for DEA benefits.  However, at that time the appellant was not then a spouse of the Veteran.  The appellant and Veteran did not marry until February [redacted], 1995.  In any case, the law provides that the appellant's 10 year period of eligibility for DEA benefits under 38 U.S.C.A., Chapter 35, began on February [redacted], 1995, the date of her marriage to the Veteran.  See 38 U.S.C.A. § 3512(b)(1)(A) (a person made eligible by the disability of a spouse ... may be afforded educational assistance under this chapter during the 10-year period beginning on the date (as determined by the Secretary) the person becomes an eligible person within the meaning of ... section 3501(a)(1)(D)(i) [i.e., becomes the spouse of any person who has a total disability permanent in nature resulting from a service-connected disability]); see also Cypert v. Peake, 22 Vet. App. 307 (2008) (holding that, pursuant to section 3512(b)(1)(A), the appellant-spouse became an "eligible person" when she married the veteran, thus triggering the 10-year eligibility period within which to be awarded DEA benefits).  In other words, the appellant became eligible to receive DEA benefits when she married the Veteran, and her 10 year period of eligibility began to run on February [redacted], 1995, with an ending date of February [redacted], 2005.  In March 2012, the RO confirmed the denial of her claim, notifying her that the ending date in which to use her DEA benefits was February [redacted], 2005 (10 years from the date of her marriage to the Veteran), not August 5, 2003 (10 years from the date of notification to the Veteran of his rating for permanent and total disability) as previously informed.  

The appellant did not apply for DEA benefits at the time she married the Veteran in 1995 or any time within the ensuing 10-year period of eligibility for DEA benefits, and VA had made no determination concerning her eligibility for such benefits as the Veteran's spouse.  That is, VA has not ever issued the appellant a Certificate of Eligibility.  As such, the appellant is not of the class of eligible spouses to whom the special "saving" provision (of the law enacted following Ozer) applies.  Her initial application was received after the expiration, or delimiting, date of February [redacted], 2005, and in accordance with applicable VA law regarding the ending date of the eligibility period described above, the RO properly denied her claim for DEA benefits on that basis.  38 C.F.R. § 21.3046(c)(1)(i).

As mentioned, the law provides that the period of eligibility can be extended only under certain circumstances.  First, the period can be extended pursuant to 38 C.F.R. § 21.3046(c)(3), which provides for extensions when the spouse during the eligibility period is ordered to certain types of active duty (e.g., full time National Guard duty).  This provision is not applicable in the appellant's case, as there has been no evidence that she has served in the military, nor has she claimed to have had any active duty service.  Rather, as noted in several statements by the appellant and Veteran, during the period of eligibility for Chapter 35 benefits she initially indicated that she took care of family members and later stated that she herself had a health condition that required a long healing process.  As to the former assertion, she and the Veteran indicated in statements received in January 2010, November 2010, November 2011, March 2012, and June 2012 that the appellant took care of the Veteran, their four children, and then several grandchildren (without child support or financial assistance) who lived in their home.  She also noted that she cared for her father until he died of bone cancer and then her mother who was diagnosed with Alzheimer's disease.  While the Board acknowledges that the appellant has borne great personal burdens as described, VA law does not provide for an extension of the delimiting date in cases where the eligible spouse is precluded from initiating an education program due to family obligations. 

Second, the 10-year delimiting period may be extended if the eligible spouse or surviving spouse does the following:  (1) applies for the extension within the appropriate time limit; (2) "[w]as prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse"; (3) provides VA with any requested evidence tending to show that he/she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 U.S.C.A. § 3512(b)(2); 38 C.F.R. § 21.3047(a)(1)(i)-(iv). 

The VA must receive a claim for an extended period of eligibility by the later of the following dates:  one year from the date on which the spouse/eligible individual's original period of eligibility ended, or one year from the date on which the spouse/eligible individual's physical or mental disability no longer prevented him/her from beginning or resuming a chosen program of education.  38 C.F.R. §§ 21.1033(c).  It must be clearly established by medical evidence that such program of education was medically infeasible.  38 C.F.R. § 21.3047(a)(2)(i).  Also, an eligible spouse's extended period of eligibility shall be for the length of time that the individual was prevented from initiating or completing her chosen program of education.  38 C.F.R. § 21.3047(c). 

In various statements received in November 2011, March 2012, and June 2012, the appellant and the Veteran indicated that she was unable to attend school due to medical disability resulting from two car accidents, and that she was "ready and able to start school again, after a long healing process."  She indicated that her doctor found her to "be with her medical pains indefinitely" but that she felt "ready now to continue to go back to school and help support family."  In support of her claims of disability, she submitted a physician's certificate (evidently completed by a physician at a VA outpatient clinic), dated in March 1999, indicating that the appellant's present illness began in December 1991 when she was involved in a motor vehicle accident and that she has had intermittent back pain since, which has precluded her working as a hairdresser.  The prognosis was that the condition was not static and that there would likely be exacerbations of pain indefinitely.  The physician certified that the appellant was unable to work and earn money because of an impairment that was expected to flare up at times.  Notably, this medical statement does not furnish specific beginning and ending dates in which her back condition prevented her from participating in a program of education.  As noted, the physician found that her condition impaired her ability to work in her former occupation but that her disability was not static.  In a letter dated in March 2012, the RO pointed out the deficiencies in the March 1999 medical statement, particularly the need for beginning and ending dates that her back disability kept her from going to school.  The RO also informed the appellant how she may qualify for an extension of her delimiting date by furnishing information regarding a disability that prevented her from pursuing her education during her period of eligibility for Chapter 35 benefits.  The RO specified what type of information was needed, such as the type of disability she is claiming and the exact beginning and ending dates of the period during which she was unable to go to school.  

Regardless of the opportunities to submit evidence in support of an extension of the delimiting date beyond February [redacted], 2005, the appellant has not submitted any medical evidence, beyond the insufficient March 1999 medical statement, to show she was prevented from initiating or completing a program of education within the eligibility period due to any personal physical or mental disability.  What has been specifically requested of the appellant to substantiate her claim was medical evidence that clearly showed a program of education was medically infeasible for her before February [redacted], 2005, and the specific beginning and ending dates of the period during which she was unable to go to school due to disability.  There has been no evidence to satisfy such requirements. 

Further, without such medical evidence of physical or mental disability with a specific beginning and ending date during which she was unable to go to school, it cannot be shown that a claim for an extension of the delimiting date was timely received, given that there was not otherwise a claim for extension filed within one year from the date on which the appellant's period of eligibility ended in February 2005.  Consequently, she has not met the criteria under 38 C.F.R. § 21.3047(a) for extending the delimiting date on the basis that she was precluded from initiating a program of education due to a qualifying physical or mental disability.

The Board acknowledges that the law permits an eligible person, who has remained a spouse of a veteran with a service-connected disability determined to be a total disability permanent in nature throughout the period, to be afforded DEA benefits under Chapter 35 during a 20-year period beginning on the date the disability was so determined to be a total disability permanent in nature; a pre-requisite is that the determination of a total disability permanent in nature must not be made later than three years after discharge from service.  38 U.S.C.A. § 3512(b)(1)(D).  In this case, the Veteran was discharged from service in 1976, the RO's award of a total disability permanent in nature was not made until 1993 (i.e., more than three years after discharge), and the Veteran and appellant were not married until 1995 (i.e., she was not the Veteran's spouse throughout the period).  Therefore, the appellant does not meet the legal requirements for a 20-year period of eligibility. 

As noted above, the legal criteria governing eligibility requirements for DEA benefits under Chapter 35 are specific.  As it is determined that the appellant has not met the criteria for an extension of her delimiting date for such benefits, her eligibility period for Chapter 35 benefits expired on February [redacted], 2005.


ORDER

The appeal seeking DEA benefits under 38 U.S.C.A. Chapter 35 is denied. 



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


